Hill, J.
1. The plaintiff’s petition contained two counts, the first under the Federal employer’s liability act, the second under the State law. The injury occurred while the plaintiff, a railroad employee, was engaged with other employees in demolishing an old trestle which was a part of a.n abandoned spur-track. This spur-track was not a part of *554any other track, served no purpose, and performed no function in connection with the operation of the railroad, and was not intended for future úse in its operation. Held-. Not a case within the Federal employer’s liability act. Payne v. Demott, 26 Ga. App. 314 (106 S. E. 9); Minneapolis & St. Louis R. Co. v. Winters, 242 U. S. 353 (37 Sup. Ct. 170, 61 L. Ed. 358, Ann. Cas. 1918B, 54).
Decided November 1, 1921.
Action for damages; from city court of Albany — Judge Clayton Jones. May 21, 1921.
E. E. Cox, Lippilt & Burt, for plaintiff.
Pope & Bennet, H. A. Peacock, for defendant.
2. As to all the other points in the record, the case is controlled by the decision of this court when the case was previously here on the same allegations and substantially the same evidence, and under authority of that decision the judgment of nonsuit is affirmed. Gray v. Hines, 25 Ga. App. 794 (104 S. E. 925).

Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.